NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL DENTON,                                 No.    20-35489

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05314-RJB

 v.
                                                MEMORANDUM*
PASTOR, Sheriff; et al.,

                Defendants-Appellees,

and

PATTI JACKSON; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Michael Denton, a Washington state prisoner, appeals from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to comply with a court

order under Federal Rule of Civil Procedure 41(b) or pursuant to local rules.

Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir. 1999); Ghazali v. Moran, 46

F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Denton’s action

because Denton failed to comply with court orders and local rules governing

pretrial procedure, and failed to attend the pretrial conference or explain his

absence, despite being given an opportunity to do so. See Ferdik v. Bonzelet, 963

F.2d 1258, 1260-61 (9th Cir. 1992) (setting forth factors for determining whether

an action should be dismissed as a sanction for failure to comply with a court

order); Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir. 1986) (“We

have repeatedly upheld the imposition of the sanction of dismissal for failure to

comply with pretrial procedures mandated by local rules and court orders.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal

or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-35489